DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive.  Applicant argues that the method being done in the present application is clear from the specification that it is well suited for capturing and processing single “gold standard” DSA pictures.  However, this fact is not clear in the claims.  Applicant is reminded that although the claims are read in light of the specification, the specification is not read into the claims themselves.   There is no mention of DSA pictures in the claims.  Rather, the claim language states, capturing single first and second images.  The claims are silent on where the images are coming from or what device is used to capture the images.  The claims use terms such as 2D or 3D to describe the images which as long as the prior art also used 2D and 3D images it satisfies the claim language.  Applicant argues that the West reference’s goal is to create a 3D image and therefore requires using 3 or more 2D images to achieve this.  However, two 2D images can be used to create a 3D image as long as they have three different dimensions covered in .
Applicant argues that only two viewpoints are needed in the claimed invention.  However, applicant only claims two viewpoints.  It does not exclude using a third or even forth viewpoint as the claim states specifically “comprising” rather than “consisting of”.  “Comprising” is to be interpreted as encompassing all the specifically mentioned features as well optional, additional, unspecified ones, whereas the term “consisting of” only includes those features as specified in the claim.  Therefore, the use of other 2D images and perspectives is still an okay interpretation of the claim as long as the prior art teaches the first and second image and their perspectives.  
Applicant’s arguments do not appear to be toward specific claim language not being taught by the prior art.  Rather, applicant’s arguments appear to be between the differences in the written description of the present invention and the prior arts description.  Applicant is again reminded that the specification is not read into the claims.  If particular areas of the specification are different than the prior art of record, it is recommended to put those differences into the claims themselves.  
If particular steps or particular definitions of 2D images are what is indented in the claimed invention of the present invention then this needs to be expressed explicitly in the claims.  Therefore, the rejection stands. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 22-23, the claims state “single first and second images”.  It is unclear if this is single first and single second image or if it is referring to a single image or just a single first image and then second images.  Clarity is needed.  For examination purposes, this is taken as a single first image and a single second image.

	Regarding claim 28, claim 28 depends off claim 1 which is a method of image generation.  It is unclear how the step of performing a surgery would limit a method of image generation or be applied to image generation as it has no bearing on the limiting the formation of an image. It is rather a use.  It is unclear if claim 28 is attempting to be its own independent claim that uses the image from the method of claim 1 or if it is a step further limiting the method of claim 1.  Clarity is needed. It is suggested by examiner that rather than making the surgery step active that applicant makes claim 28 a wherein clause that reads something similar to the following: “wherein the image generated by the remapping is used to perform a surgery on the patient”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, 12-14, 18-20, 22-23 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al., US 20090005668.

Regarding claim 1, West et al. teaches: An image generation method (Fig. 7) comprising: a) obtaining single first and second 2D images through an object to be imaged ( Fig. 5 – shows two plane images from different viewpoints which intersect; Fig. 7; specifically the plurality of 2D images; where any single image can be seen as a single first or single second 2D images), wherein the images are from different viewpoints with respect to the object (Fig. 7; specifically that the 2D plurality of images is with two or more orientations meaning you can choose a single first and single second image to be from different viewpoints from the plurality); and b) remapping pixels of the first 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space).

Regarding claim 2, West et al. teaches: further comprising: c) providing a 3D image data set of the object to be imaged ([0008]; specifically import a 3D image from CT); and d) (abstract; specifically registration algorithms to registers the 2D images with 3D scan data).

Regarding claim 3, West et al. teaches: further comprising defining a remapping surface within the 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces).

Regarding claim 4, West et al. teaches: The image generation method of claim 1 (see claim 1 rejection above), further comprising: e) providing a 3D image data set of the object to be imaged  ([0008]; specifically import a 3D image from CT); f) defining a remapping surface within the 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); g) registering the first and second 2D images with the 3D image data set and determining the viewpoint of the first and second 2D images with respect to the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); h) remapping pixels of the first 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. back projecting rays from the pixels of the first 2D image and determining the points of ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. remapping the pixels of the first 2D image corresponding to the points of intersection to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 6, West et al. teaches: The image generation method of claim 1 (see claim 1 rejection above), comprising: c) obtaining a third 2D image through an object to be imaged, wherein the third image shares the viewpoint of the first image and is aligned with the first image; (Fig. 7; specifically the plurality of images where some share viewpoints and some are of different viewpoints where a third image can be chosen to be one of the plurality that share a viewpoint and [0008]; specifically import a 3D image from CT and [0038]; specifically that the views are aligned and that 3D image can be made into a 2D DRR) d) providing a 3D image data set of the object to be imaged; ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces) e) defining a remapping surface within the 3D image data set; ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); f) registering the first and second 2D images with the 3D image data set and determining the viewpoint of the first and (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space and [0038]; registration of the images) g) remapping pixels of the third 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. determining which pixels of the third 2D image correspond to the pixels of the first 2D image; ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface; and iii. remapping the pixels of the third 2D image that correspond with the pixels of the first 2D image to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 8, West et al. teaches: wherein the first or second 2D image is a fluoroscopy image (abstract; specifically the angiographic images which is seen as a type of fluoroscopy).

Regarding claim 10, West et al. teaches: wherein the 3D image data set is obtained from a computerised tomography (CT) or magnetic resonance (MR) or cone beam computerised tomography (CBCT) scan ([0015]; specifically CT scan data meaning CT is used).

([0041] and [0049]; specifically the use of planes and contours).

Regarding claim 13, West et al. teaches: wherein the remapping surface is shaped to follow a feature of the object to be imaged ([0010]; specifically imaging for AVM which is veins and arteries in the vascular system and thus imaging is done for vascular).

Regarding claim 14, West et al. teaches: wherein the feature of the object to be imaged within the 3D image data set of the object to be imaged is enhanced by the use of contrast medium ([0011]-[0013]; specifically the use of contrast to create better images and boundaries).

Regarding claim 18, West et al. teaches: wherein the origin of the pixels is marked ([0038]; specifically linking pixels and thus origin pixels with a marker such as a brightness or cursors).

Regarding claim 19, West et al. teaches: An imaging system (Fig. 7) comprising: a 2D imaging system arranged in use to obtain 2D images (Fig. 7; specifically the plurality of 2D images and [0032]; specifically an x-ray source), and a processor ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data), arranged in use to: obtain single first and second 2D images through an object to be imaged (Fig. 7; specifically the plurality of images where a single first and single second can be chosen from the plurality), wherein the images are from different viewpoints with respect to the object (Fig. 7; specifically that the 2D plurality of images is with two or more orientations and thus a first and second can be chosen to have different orientations); and b) remapping pixels of the first 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space).

Regarding claim 20, West et al. teaches: The imaging system according to claim 19 (see claim 19 rejection above), further comprising: a 3D image data set, wherein the processor is arranged to register the first and second 2D images with the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data) and determine the viewpoint of the first and second 2D images with respect to the 3D image data set ([0038] and [0039]; specifically making the same view of the 2D imaging for the 3D images).

Regarding claim 22, West et al. teaches: The imaging system according to claim 19 (see claim 19 rejection above), wherein the 2D imaging system is arranged to obtain 2D images to registered with a 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); and further comprising: a processor ([0059]; specifically the processing system), arranged to: a) obtain single first and second 2D images through an object to be imaged, wherein the images are from different viewpoints with respect to the object (Fig. 7; specifically that the 2D plurality of images is with two or more orientations where a single image can have a first orientation and a single image out of the plurality can have a second orientation making them a single first and single second image), b) define a remapping surface within the 3D ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); c) register the first and second 2D images with the 3D image data set and determine the viewpoint of the first and second 2D images with respect to the 3D image data set ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); d) remap pixels of the first 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. remapping the pixels of the first 2D image corresponding to the points of intersection to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 23, West et al. teaches: The imaging system according to claim 19 (see claim 19 rejection above), wherein the 2D imaging system is arranged to obtain 2D images to registered with a 3D image data set ([0038]; specifically that registration is done by mapping or transforming between coordinates in one space to another such at that the points in the two spaces correspond to the same anatomical point which this is done with the 2D images to the 3D scan data and thus is seen as remapping surfaces); and further comprising: a processor ([0059]; specifically the processing system), arranged to: a) obtain single first and second 2D images through an object to be imaged, wherein the images are from different viewpoints with respect to the object; (Fig. 7; specifically that the 2D plurality of images is with two or more orientations where a first and second image can be chosen from the plurality making them a single first and second image) b) obtain a third 2D image through an object to be imaged, wherein the third image shares the viewpoint of the first image and is aligned with the first image; (Fig. 7; specifically where the plurality has multiple images and a third can be chosen that has the same orientation as the first image and [0008]; specifically import a 3D image from CT and [0038]; specifically that the views are aligned) c) define a remapping surface within the 3D image data set; ([0059]; specifically the processing system connected to the imaging source and detector which processes imaging operation and image data and abstract; specifically registration algorithms to registers the 2D images with 3D scan data and [0038]-[0039]; specifically making the same view of the 2D imaging for the 3D images); d) register the first and second 2D images with the 3D image data set and determining the viewpoint of the first and second 2D images with respect to the 3D image data set (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space and [0038]; registration of the images) e) remap pixels of the third 2D image to generate a remapped image from the viewpoint of the second 2D image (Fig. 7; specifically where the images are mapped for orientations and geometry and each have projections meaning that the pixels would need to be mapped into the different images imaging space) by: i. determining which pixels of the third 2D image correspond to the pixels of the first 2D image; ([0037]; specifically back projected contours can be created through imaging geometry of each of the two orientations of the images); and ii. back projecting rays from the pixels of the first 2D image and determining the points of intersection of the back projected rays with the remapping surface; and iii. remapping the pixels of the third 2D image that correspond with the pixels of the first 2D image to generate the remapped image, whereby the pixels are remapped according to the direction of rays projected from the viewpoint of the second 2D image via the intersection points corresponding to each pixel ([0037]-[0038]; specifically where the back projection of contours is used to render a bounding volume of space for the two systems and where the mapping occurs to create a similar view point).

Regarding claim 33, West et al. teaches: the method of claim 3 (see claim 3 rejection above), further comprising administering the contrast medium to the object to be imaged and thus defining a remapping surface within a 3D image data set in relation to the location of the contrast medium ([0011]-[0013]; specifically the use of contrast to create better images and boundaries which is administered to the patient to be used as contrast has to be administered and where this is used in the method for imaging).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793